DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 3/8/2022, is acknowledged. Claim 6 is amended.  No new matter is present. Claims 1-18 are currently pending, claims 1-5, 9-14, and 16-18 are withdrawn.
The rejection of Claims 6-8 and 15 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2019/0308241)(previously cited) in view of Brennan (US 2017/0368739).
With respect to Claim 6, Lundin teaches a method of making a feedstock for a 3D printing process, wherein the method comprises a first step of mixing sinterable particles, for example, metal powder, with a polymer binder such that the sinterable particles are homogeneously distributed throughout the binder. (para. 95-105, 113, 134, 163, 171, 245).  As Lundin teaches a method of mixing a metal powder and polymer binder such that the metal powder particles surfaces are fully surrounded and encased by the binder, it is therefore deemed to teach where “the polymer binder is coated on the surface of the metal powder.”
Lundin teaches selecting an amount of sinterable particles (metal powder) to minimize shrinkage during 3D printing while maintaining processability of the feedstock and teaches specific amounts to obtain such goals. (para. 140; Table 1).  Thus, the reference is deemed to teach selecting a desired formula amount of metal powder and polymer binder to obtain desired properties for 3D printing and specific embodiments of formula amounts.
Lundin further teaches forming the mixture comprising coated metal powder particles into a filament. (para. 138).  Lundin further teaches a specific embodiment wherein a stainless steel powder is mixed with a polymeric binder for a total of 75 minutes at 190° C, then the mixture, at an elevated temperature, is forced through a die with a piston to form an extended filament, deemed to constitute “extruding and molding…into a linear shape,” and is then spooled. (para. 171-174; see also para. 180 specifically referencing term “extruding”).  One of ordinary skill in the art would recognize that after forming the filament, the filament is necessarily cooled in order to allow for spooling without the filament sticking to itself.  It is also noted that Lundin teaches a method of mixing substantially the same as a disclosed embodiment in the instant specification (para. 72-74), wherein a binder and metal powder are mixed at a temperature of 185-190 C for one hour.  Thus, one of ordinary skill in the art would expect that the method of Lundin would necessarily result in a mixture “such that the polymer binder is coated on the surface of the metal powder.” MPEP 2112.01.
	Finally, with respect to the limitation “wherein a main filler of the polymer binder is polyoxymethylene,” while the term “main” would tend to indicate a component making up a primary or majority of a composition, the term “filler” is commonly used to refer to a portion which makes up a balance of a composition after taking into account the component(s) making up the majority/main share.  Therefore, the limitation “main filler” is interpreted as either referring to the component making up a main share (e.g. plurality or majority) of the composition or alternatively, a substance making up a non-majority share which constitutes a portion of the balance/remainder of the composition after the primary/majority component(s).  
Lundin teaches that the binder composition comprises 5-15 wt% a polymeric compatiblizer, such as a thermoplastic material including polyethylene, and 85-95 wt% of a polymeric binder material.  (para. 105, 108). Thus, Lundin teaches a binder composition wherein either the polymeric compatiblizer (filler component) or polymeric binder (main component) may be interpreted as a “main filler” of the binder; however, the reference is silent as to a binder comprising a polyoxymethylene main filler.
Brennan teaches a filament feedstock for fused filament fabrication (FFF), wherein the filament may comprise a combination of materials, including a metal and one or more polymer materials, for example, polyethylene, polyamide, and polyoxymethylene. (para. 48, 50, 65-67).
It would have been obvious to one of ordinary skill in the art to substitute the thermoplastic binder material, such as polyethylene, and/or the polymeric binder as taught by Lundin, for another thermoplastic polymer material, such as polyoxymethylene, taught to be useful for making FFF filaments.  That is, it would have been obvious to one of ordinary skill in the art to substitute one polymer binder material taught to be useful for forming filament feedstock for additive manufacturing, for another, with a predictable result of success.
	With respect to Claim 7, Lundin teaches specific examples of mixing at 190° C, falling within the instantly claimed range. (para. 171-172).
	With respect to Claim 8, Lundin teaches wherein the filament feedstock (linear feedstock) is spooled for use in a 3D printing process, and is therefore “wound into a disk shape for use.” (para. 27, 130, 139; Fig. 1, depicting spooled feedstock comprising filament wound into a disk shape).
	With respect to Claim 15, Lundin teaches an embodiment wherein the mixing step is conducted with the binder and a portion of the metal powder for 15 minutes and then further mixed with the fully amounts of binder and metal powder for 60 minutes. (para. 171-172).  Therefore, Lundin is deemed to teach a mixing step of 60 minutes or alternatively, 75 minutes, falling within the instantly claimed range.

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 2019/0308241) in view of Brennan (US 2017/0368739) and Tsukamoto et al. (US 2014/0131612)(previously cited).
In the alternative to the rejections of Claims 6-8 and 15, Lundin teaches a method of making a feedstock for 3D printing comprising a mixing step of mixing formula amounts of a metal powder and a polymer binder at a temperature of, for example 190 C for 60-75 minutes, then extruding the mixture to form a linear feedstock. (see rejections of Claims 6-8 and 15 incorporated here by reference).  Lundin teaches forming a mixture such that the metal powder particles are dispersed in the binder, deemed to constitute where the “polymer binder is coated on the surface of metal powder.”  
In the alternative if the method of Lundin is not interpreted to result in a coated metal powder, Tsukamoto teaches a method of making a feedstock comprising mixing a ferrite powder and a polymer binder at a temperature of, for example 195 C for 2 hours, such that the powder particles are coated with the binder, then the resulting mixture is formed in a pelletized feedstock. (para. 18, 53, 70, 79-80). 
	Lundin recognizes that a feedstock for a 3D printing process may comprise a filament (linear shape) or pellets. (para. 55).  Thus, Lundin and Tsukamoto are both drawn to method of forming a feedstock, for example, a pellet, the method comprising a step of mixing a polymer binder and a powder material.  It would have been obvious to one of ordinary skill in the art to modify the method of Lundin in view of Brennan, to perform a step of mixing a polymer binder and a powder, such that the power is coated with the binder, as taught by Tsukamoto, in order to form a coated metal powder useful for forming a feedstock material.  In other words, it would have been obvious to one of ordinary skill in the art to substitute one method of mixing a polymer binder and a powder to form a mixture useful for forming a feedstock, such as pellet or filament, with another method of mixing, with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, filed 3/8/2022, with respect to the rejection(s) of claim(s) 6-8 and 15 under 35 U.S.C. 102 over Lundin and 103 over Lundin in view of Tsukamoto have been fully considered and are persuasive in view of applicant’s amendments to the claims.  Specifically, Claim 1 is amended to require a feedstock polymer binder comprising polyoxymethylene.  Lundin teaches a feedstock comprising one or more polymer binders, but is silent as to polyoxymethylene.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lundin in view of Brennan and Lundin in view of Brennan and Tsukamoto.
Applicant’s arguments are drawn to the composition of the polymer binder and therefore, are moot in view of the new grounds or rejection.
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., alleged advantages of polyoxymethylene, for example, shortened degreasing time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735